DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 05/21/2020.
Claims 1-20 are pending.

Priority

This application is claimed as a continuation in part of PCT/KR2018/014320 filed 11/21/2018 and claims foreign priority to Korea Application 10-2017-0158461 filed 11/24/2017.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/24/2017. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0158461 application as required by 37 CFR 1.55.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 05/21/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, 15 and 20, the recited “the original electronic fingerprint” should comprise/be EITHER “a first original electronic fingerprint” OR “a second original electronic fingerprint” rather than comprises both/two fingerprints at a particular time.  In addition, it is unclear how a fingerprint can be generated when a file is deleted/removed as recited in limitation “a second original electronic fingerprint generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted”.  Therefore, the metes and bounds of the claimed invention is unclear.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 11, 15, 17, 19 and 20 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrempp et al. (U.S. Patent No. 8,332,326, Patent date 12/11/2012).

As to claim 1, Schrempp et al. teaches:
“A method of managing an original electronic fingerprint of an original electronic file” (see Schrempp et al., [column 2, lines 22-38], Fig. 4 and Fig. 5), the method comprising:
“receiving an original electronic fingerprint of an original electronic file from an original electronic file generation apparatus generating the original electronic file via a communication network, separately from the original electronic file” (see Schrempp et al., element 335 of Fig. 3 and [column 5, line 7 to column 6, line 30] for receiving the fingerprint of a work (i.e., a file) at an ID server from a client computer, wherein a client computer reading a file from a media (see [column 5, lines 7-13]) can be broadly considered/interpreted as the client computer generating/creating the file on the client computer, or the client computer as disclosed can be interpreted as equivalent to an original electronic file generation apparatus as recited; also see Fig. 1 and [column 3, lines 66-67] wherein processing systems (e.g., client or server) connected to network)),
“wherein the original electronic file is not received when the original electronic fingerprint of the original electronic file is received” (see Schrempp et al., Fig. 3 and [column 3, lines 4-11] wherein the client processes the data transfer (i.e., a file/work) to generate a fingerprint for the file/work and only sends/transmits the fingerprint to the server). 


	Schrempp et al. teaches:
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the original electronic file is backed up” (see Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]).  

As to claim 7, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Schrempp et al. teaches: 
“wherein the original electronic fingerprint comprises: a first original electronic fingerprint generated by the original electronic file generation apparatus during the generation of the original electronic file; OR a second original electronic fingerprint generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted” (see Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]).

	As to claim 9, Schrempp et al. teaches:
“An apparatus for managing an original electronic fingerprint for an electronic device” (see Schrempp et al., Fig. 2, [column 2, lines 33-44] and [column 3, lines 4-11] for a server that performs the identification of a work/file based on its fingerprint), the apparatus comprising: 

“a memory unit configured to store the original electronic fingerprint, wherein the original electronic file is not received when the original electronic fingerprint of the original electronic file is received” (see Schrempp et al., Fig. 2 for memory 225 and [column 10, lines 3-5] for storing the received fingerprint in a database in the server; also see [column 9, lines 12-27]).  

As to claim 11, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Schrempp et al. teaches:
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the original electronic file is backed up” (see Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]). 
  

Schrempp et al. teaches: 
“wherein the original electronic fingerprint comprises: a first original electronic fingerprint generated by the original electronic file generation apparatus during the generation of the original electronic file; OR a second original electronic fingerprint generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted” (see Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]).

	As to claim 17, Schrempp et al. teaches:
“A system for managing an original electronic fingerprint for an electronic device” (see Schrempp et al., Fig. 1 and [column 2, lines 33-44]), the system comprising: 
“an original electronic file generation apparatus configured to generate an original electronic file and an original electronic fingerprint of the original electronic file” (see Schrempp et al., [column 3, lines 4-11] and [column 5, lines 5-55] for a client computer that reads/generates a file (i.e., a work) and generates the fingerprint for the work/file, wherein a client computer reading a file from a media (see [column 5, lines 7-13]) can be broadly considered/interpreted as the client computer generating/creating the file on the client computer, or the client computer as disclosed can be interpreted as equivalent to an original electronic file generation apparatus as recited); and 
Schrempp et al., [column 3, lines 4-11], Fig. 3 and Fig. 4 for a server that performs the identification of a work/file based on receiving the fingerprint transmitted to the server from the client, wherein the server (e.g., ID server) as disclosed is interpreted as equivalent to an electronic fingerprint management apparatus as recited).  

As to claim 19, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
	Schrempp et al. teaches: 
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the 36original electronic file is backed up” (see Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]). 

As to claim 20, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
Schrempp et al. teaches: 
“wherein the original electronic fingerprint comprises: a first original electronic fingerprint generated by the original electronic file generation apparatus during the generation of the original electronic file; OR a second original electronic fingerprint generated when the original electronic file generated by the original electronic file generation apparatus is changed Schrempp et al., [column 3, lines 4-11] and Fig. 3, wherein the fingerprint is generated for the work when the client reads/generates media content of the work/file; also see [column 5, lines 7-12]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, 10, 12, 14 and 18 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp et al. (U.S. Patent No. 8,332,326, Patent date 12/11/2012), and further in view of Smith et al. (U.S. Publication No. 2014/0006796, Publication date 01/02/2014).

Regarding claims 2, 10 and 18, Schrempp et al. teaches all limitations as recited in claims 1, 9 and 17 respectively including receiving fingerprint(s) from a client computer (see Schrempp et al., [column 3, lines 4-11]).
However, Schrempp et al. does not explicitly teach a feature of receiving additional information (e.g., file metadata) together with the fingerprint as recited as follows:
“receiving, at least one of an original storage path information of the original electronic file, a first identifier of the original electronic file generation apparatus and an original meta 
“wherein the communication unit is further configured to receive at least one of an original storage path information of the original 34electronic file, a first identifier of the original electronic file generation apparatus and an original meta information of the original electronic file, together with the original electronic fingerprint from the original electronic file generation apparatus” (see Claim 10); OR
“wherein the electronic fingerprint management apparatus is further configured to receive at least one of an original storage path information of the original electronic file, a first identifier of the original electronic file generation apparatus and an original meta information of the original electronic file, together with the original electronic fingerprint from the original electronic file generation apparatus” (see Claim 18).
On the other hand, Smith et al. teaches a feature of receiving other file information (i.e., file metadata) together with the fingerprint of a file (see Smith et al., Fig. 1, Fig. 2 and [0022] for receiving the file signature from the ETS client (i.e., computer system 12), wherein the file signature includes different file information (e.g., file system path, file name) together with cryptographic hash data (i.e., file fingerprint)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith et al.'s teaching to Schrempp et al.’s system by implementing a feature of transmitting/receiving additional information together with the fingerprint.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Schrempp et al., [column 9, lines 15-28], to provide Schrempp et al.’s system with an effective way to manage fingerprint information in association with other information identifying Schrempp et al. and Smith et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints of content to identify and validate the content.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Schrempp et al. as modified by Smith et al. teaches:
“storing at least one of the original storage path information of the original electronic file, the first identifier of the original electronic file generation apparatus and the original meta information of the original electronic file, which are received from the original electronic file generation apparatus, in a memory unit to be mapped to the original electronic fingerprint” (see Schrempp et al., [column 9, lines 25-28] for storing the fingerprint of a work/file along with the identity of the work/file and other information (i.e., meta information of the work/file); also see Smith et al., Fig. 2 and [0024] for saving/storing the file signature including cryptographic hash data (i.e., file fingerprint) and other file metadata (e.g., a file name, a file system path, etc.)).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Schrempp et al. as modified by Smith et al. teaches:  
“requesting the original electronic 33file generation apparatus to provide the original electronic file on the basis of the original storage path information of the original electronic file, Smith et al., [0019] wherein a file system path is used to access/locate the file in the file system).  

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Schrempp et al. as modified by Smith et al. teaches:
“further comprising a processor configured to store at least one of the original storage path information of the original electronic file, the first identifier of the original electronic file generation apparatus and the original meta information of the original electronic file, which is received from the original electronic file generation apparatus, in a memory unit to be mapped to the original electronic fingerprint” (see Schrempp et al., [column 9, lines 25-28] for storing the fingerprint of a work/file along with the identity of the work/file and other information (i.e., meta information of the work/file); also see Smith et al., Fig. 2 and [0024] for saving/storing the file signature including cryptographic hash data (i.e., file fingerprint) and other file metadata (e.g., a file name, a file system path, etc.)).  

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Schrempp et al. as modified by Smith et al. teaches:  
“further comprising a processor configured to request the original electronic file generation apparatus to provide the original electronic file on the basis of the original storage path information of the original electronic file, which is received from the original electronic file Smith et al., [0019] wherein a file system path is used to access/locate the file in the file system).

Claims 5 and 13 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp et al. (U.S. Patent No. 8,332,326, Patent date 12/11/2012), in view of Smith et al. (U.S. Publication No. 2014/0006796, Publication date 01/02/2014), and further in view of Rajagopalan (U.S. Publication No. 2013/0188926, Publication date 07/25/2013).

As to claims 5 and 13, Schrempp et al. as modified by Smith et al. teaches all limitations as recited in claims 2 and 10 respectively including transmitting identification information (e.g., identifier or ID) together with the fingerprint (see Smith et al., Fig. 2 and [0022]).
However, Schrempp et al. as modified by Smith et al. does not explicitly teach:

“wherein the first identifier comprises at least one among an Internet protocol (IP) address, a media access control (MAC) address, an identification, an installation place, an installation purpose, and a model name of the original electronic file generation apparatus”.  
On the other hand, Rajagopalan teaches:
“wherein the first identifier comprises at least one among an Internet protocol (IP) address, a media access control (MAC) address, an identification, an installation place, an installation purpose, and a model name of the original electronic file generation apparatus” (see Rajagopalan, Fig. 4A and [0048] for identification information including a user device ID, address information (e.g., an IP address)).
Rajagopalan's teaching to Schrempp et al.’s system (as modified by Smith et al.) by implementing a feature of transmitting/receiving additional information including user device ID or IP address.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Schrempp et al., [column 9, lines 15-28], to provide Schrempp et al.’s system with an effective way to manage fingerprint information in association with other information identifying/relating works/files in databases in the server.  In addition, both of the references (Schrempp et al. and Rajagopalan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints/digests of content to identify and validate the content.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 8 and 16 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp et al. (U.S. Patent No. 8,332,326, Patent date 12/11/2012), and further in view of Rajagopalan (U.S. Publication No. 2013/0188926, Publication date 07/25/2013).

As to claim 8, Schrempp et al. teaches all limitations as recited in claim 1.
In addition, Schrempp et al. teaches: 
“receiving a derived electronic fingerprint of a derived electronic file from a derived electronic file generation apparatus generating the derived electronic file via the network, separately from the derived electronic file, the derived electronic file being derived from the Schrempp et al., Fig. 1, [column 3, lines 4-11] and [column 9, lines 15-28]) for receiving fingerprints from different client devices (e.g., a computer system of a media company, a computer system of a software publisher, or a client computer that reads/receives works/files from a media or network, etc.) and see Fig. 5 for comparing a fingerprint with other fingerprints received and stored in databases)
However, Schrempp et al. does not explicitly teach a feature of outputting a result of the comparison as equivalently recited as follows:
“outputting a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other”.  
On the other hand, Rajagopalan teaches a feature of outputting a result of the comparison as equivalently recited as follows:
“outputting a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other” (see Rajagopalan, [0051] and Fig. 7 for determining/outputting the result (e.g., whether the content are the same or not the same content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajagopalan's teaching to Schrempp et al.’s system  by implementing a feature of determining/outputting the result of comparison between fingerprints/digests.  Ordinarily skilled artisan would have been motivated to do so to provide Schrempp et al.’s system with an effective way to validate or evaluate content based on comparing its fingerprint/digest.  In addition, both of the references (Schrempp et al. and Rajagopalan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints/digests of 

As to claim 16, Schrempp et al. teaches all limitations as recited in claim 9.
In addition, Schrempp et al. teaches: 
“wherein the communication unit is further configured to receive a derived electronic fingerprint of a derived electronic file from a derived electronic file generation apparatus generating the derived electronic file via the network, separately from the derived electronic file, the derived electronic file being derived from the original electronic file” (see (see Schrempp et al., Fig. 1, [column 3, lines 4-11] and [column 9, lines 15-28]) for receiving fingerprints from different client devices (e.g., a computer system of a media company, a computer system of a software publisher, or a client computer that reads/receives works/files from a media or network, etc.) and see Fig. 5 for comparing a fingerprint with other fingerprints received and stored in databases), 
“the memory unit is further configured to store the derived electronic fingerprint” (see Schrempp et al., [column 9, lines 15-28] and [column 10, lines 3-8] for storing fingerprints into databases stored in memory/storage device).
However, Schrempp et al. does not explicitly teach a feature of outputting a result of the comparison as equivalently recited as follows:
“a processor configured to output a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other”.  
Rajagopalan teaches a feature of outputting a result of the comparison as equivalently recited as follows:
“a processor configured to output a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other” (see Rajagopalan, [0051] and Fig. 7 for determining/outputting the result (e.g., whether the content are the same or not the same content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajagopalan's teaching to Schrempp et al.’s system  by implementing a feature of determining/outputting the result of comparison between fingerprints/digests.  Ordinarily skilled artisan would have been motivated to do so to provide Schrempp et al.’s system with an effective way to validate or evaluate content based on comparing its fingerprint/digest.  In addition, both of the references (Schrempp et al. and Rajagopalan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints/digests of content to identify and validate the content.  This close relation between both of the references highly suggests an expectation of success when combined. 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164